Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligiblefor continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)has been timely paid, the finality of the previous Office action has been withdrawnpursuant to 37 CFR 1.114. Applicant's submission filed on 10/05/2022 has been entered.
Status of the Claims
Claims 1-4 and 14-26 are pending. 
Response to Applicant’s Argument
In response to “Applicant agrees that Gailey discloses, "a consumer enters their verbal request ... at step 104." Applicant also agrees that "step 116" is labeled in Figure 4 as "transfer to call center;" however, Applicant respectfully disputes that the "verbal request" is transferred to the "call center." Specifically, Applicant asserts that Gailey does not teach or suggest, "the call being forwarded by the call failure system 100 to the operator call routing system or call center for completion at step 116 comprises the verbal request (i.e., voice input / speech) the voice recognition server was unable to process," as alleged on pages 3-4 of the Office Action”, “Gailey does not support the Office Action's contention that the "verbal request," including the allege "voice input/speech" of the user is transferred to the call center in step 116”, and “Notably, Gailey does not state that the "request" / "verbal request" is forwarded, as alleged in the Office Action. If the "request" / "verbal request" were forwarded to the call center, as alleged, then Gailey would state the same, using the same terminology (i.e., "request" or "verbal request") as in the discussion of column 20, lines 4-12. Instead, Gailey states that the "operator message and the call is then forwarded," which is distinct from the features recited in claim 1. Furthennore, no portion of Gailey describes that the forwarded "call" includes the "verbal request" / "request," and so the Office Action's findings are unsupported by the evidence”. 
See advisory action, dated 09/21/2022, pp. 2-6.
In response to “Specifically, page 13 of the Office Action finds that "determining whether a response to the speech of the usr can be generated" is shown in paragraph [0036] at "step 250" which "determine[s] the ability of the IVR system to automatically handle a caller's request," and makes "a determination where the IVR system lacks the ability to automatically handle the caller's request." This is incorrect and improper, as the Examiner appears to supplement the disclosure of Colson without evidence. In fact, no portion of paragraph [0036] states that the system "proceed[s] to step 260" based on "a determination where the IVR system lacks the ability to automatically handle the caller's request." Paragraph [0036] merely explains that "[t]transfers to the IVR system can occur due [to] lack of available human agents as well as the ability of the IVR system to automatically handle a caller's request." This passage only describes the condition upon which the IVR system will "handle a caller's request," and not the condition(s) where the "IVR system lacks the ability to automatically handle the caller's request," as alleged in the Office Action. Stated another way, that the "IVR system" is described to handle a "caller's request" when it has the "ability" to "automatically" to do so does not implicitly disclose converse - that the process 200 will "proceed to step 260" (or any when the "IVR system" is incapable of "handl[ing] a caller's request."1 The disclosure of Colson does reach this far, and the Examiner cannot freely supplement the teachings of the prior art where silent without evidence”.
See advisory action, dated 09/21/2022, pp. 7-9.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 14-16 are rejected under 35 USC 103(a) as being unpatentable over Krishnan et al. (US 2018/0194366 A1) in view of Gailey et al. (US 7412260 B2).
Regarding Claims 1 and 14, Krishnan discloses a data processing device for performing speech-based human machine interaction (HMI) (Fig. 2, computer system 12 in autonomous vehicle 10), comprising: 
a processor (Fig. 2, processor 32); 
a memory in communication with the processor, the memory storing a plurality of instructions executable by the processor to configure the data processing device to (Fig. 2, memory 34 with software 54): 
obtain a speech of a user (¶29, user interface 36 with microphone to enable user to orally control one or more settings to customize autonomous driving experience by issuing one or more commands / requests using his/her voice); 
determine whether a response to the speech of the user can be provided (¶34, a speech module 46 enables system 12 to recognize and understanding commands and requests using automatic speech recognition and natural language understanding; ¶41, determine whether any preferences presently derived from one or more speech commands exist and whether the one or more applicable preferences can be implemented);
storing the speech of the user (¶34, speech module 46 may enable one or more speech requests to be properly interpreted and form the basis of one or more usable and storable preference); and
sending the speech to a computer system located off-board over a communication network (¶23, information characterizing one or more preferences of human occupant is passed from autonomous vehicle 10a to computer system 26 connected to network 30). 
Krishnan does not teach when determining that a response to the speech cannot be provided, subsequently storing the speech of the user and send the speech to a call center via the communication network.
Gailey teaches a remote terminal 12 receiving consumer entered verbal request (Col 20, Rows 1-5), a voice recognition server 24 and natural language processing server 26 for interpreting meaning of recognized words of user’s voice signals received from remote terminals 12 (Col 4, Rows 47-62 and Col 19, Rows 14-20). In particular, NLP server 26 assesses voice recognized words in the verbal request / voice signal and interpret meaning from words to identify application services to fulfill request (Col 19, Rows 20-28). 
If NLP server 26 cannot generate and therefore provide a proper response, then / subsequently forward the verbal request / voice signal to a call failure system 100 / call center to connect the user to an operator to fulfill the user’s request (Col 19, Rows 56-65, when either voice recognition server 24 or natural language processing server 26 fail to successfully process the voice input provided by the consumer with remote terminal 12, 40, the voice call is forwarded to call failure system 100 where the operator can assist the consumer to complete transactions over location based services system 10. Col 20, Rows 4-12 and Rows 37-40, if voice recognition server 24 fails to recognize the words contained in the voice signal, then forward the request to a request failure application 110 (i.e., create an operator message and forward the operator message and the call to operator routing system / call center for completion at step 116); see also Claims 19, 24, 28 of Gailey, which defined operator message to include voice based request / user speech).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify the established function / known communication network infrastructure of Krishnan (Fig. 1, using network 30 to communicate stored user preference files 40 to computer system 26) and known method of storable preference containing the speech request (which form the basis of the storable preference per ¶34) by forwarding the storable preference containing speech request to a call center via the communication network when no response can be provided in order to connect the user to an operator that will fulfill the user’s request (Gailey, Col 19, Rows 60-65). 
Regarding Claims 2 and 15, Gailey modified the established function / known method of Krishnan to disclose wherein the memory further comprises instructions to cause the data processing device to: establish a phone call between the user and a call center (Gailey, Col 19, Rows 56-65 in view of Col 2, Rows 44-49, forward a voice call and connect user to an operator at a call center where the operator can then assist the user of the remote terminal by entering a request for information from the user; i.e., Krishnan, ¶21, by modifying the established communication system 16 of Fig. 1 that feeds selected information into a cellular telephone network to forward operator message including user voice requests  to a call center). 
Regarding Claims 3 and 16, Krishnan discloses wherein the memory further comprises instructions to cause the data processing device to: recognize, by using natural language understanding, an intention of the user according to the speech (¶34, recognize and understand commands / requests using natural language understanding to interpret commands / requests in order to determine user preferences). 
Krishnan does not disclose the step of determining a response to the speech cannot be provided comprises recognizing that at least a part of the intention of the user according to the speech cannot be correctly understood by using natural language understanding.
Gailey teaches the step of determining a response to the speech cannot be provided comprises recognizing that at least a part of the intention of the user according to the speech cannot be correctly understood by using natural language understanding (Col 20, Rows 45-51, forward the voice request to request failure application 110 when natural language processing server 26 fails to recognize the context or intent of the consumer’s request to a specified level of confidence; Col 20, Row 57 – Col 21, Row 21, when natural language processing application 26 indicates that it cannot determine the context or intent of the user’s request with high enough degree of accuracy, then generate an operator message (which includes the user’s voice request) and forward the operator message and the call to call center for completion).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify the established function / known communication network infrastructure of Krishnan (Fig. 1, using network 30 to communicate stored user preference files 40 to computer system 26) and known method of storable preference containing the speech request (which form the basis of the storable preference per ¶34) by forwarding the storable preference containing speech request to a call center as part of the operator message via the communication network when natural language understanding cannot correctly understand user voice request intention with high enough degree of accuracy in order to connect the user to an operator that will fulfill the user’s request (Gailey, Col 19, Rows 60-65). 
Claims 4 and 17 are rejected under 35 USC 103(a) as being unpatentable over Krishnan et al. (US 2018/0194366 A1) in view of Gailey et al. (US 7412260 B2) as applied to claim 1, in further view of Mahaffy et al. (US 2002/0032591 A1).
Regarding Claims 4 and 17, Krishnan discloses wherein the memory further comprises instructions to cause the data processing device to: decide whether the response to the speech cannot be provided (¶41, determine whether any preferences presently derived from one or more speech commands exist and whether the preferences can be implemented) and generate the response according to the recognized intention of the user (¶42, if customization of vehicle settings is possible, change settings of the autonomous vehicle in accordance with the one or more preferences). 
Krishnan does not disclose using an artificial intelligence assistant system to determine that the response cannot be found.
Mahaffy teaches a computer system that uses an artificial intelligence assistant system (¶30, system computer 16 performs artificial intelligence routines to preprocess and process requests / commands provided from microphone 22 to determine the type of service being requested and then process the request to completion) to determine a response to speech request cannot be provided when it is determined that the response cannot be found (¶34 and ¶40, system AI routines has the ability to recognize when the result of speech recognition and intention understanding is incorrect and recognition is faulty; e.g., AI routines not sufficient to satisfactorily preprocess all service requests due to inability to resolve certain problems like anaphoric phrases; ¶46 and Fig. 2, steps 132 and 134, when AI routines are unable to satisfactorily complete the service request; i.e., AI routines unable to find a proper response due to faulty recognition of user intention or faulty speech recognition).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify the established function / natural language understanding of Krishnan (¶34, NLU) to use artificial intelligence assistant system to determine whether a response to speech request cannot be found in order to recognize when certain service requests cannot be satisfactorily preprocessed and requires call center worker to complete the processing of the service request (Mahaffy, ¶40).
Claims 18-19 and 24-25 are rejected under 35 USC 103(a) as being unpatentable over Krishnan et al. (US 2018/0194366 A1) in view of Gailey et al. (US 7412260 B2) as applied to claims 1 and 14, in further view of Colson et al. (US 2004/0218751 A1).
Regarding Claims 18-19 and 24, Krishnan discloses wherein the memory further comprises instructions to cause the data processing device to: 
generate text information according to the speech (¶34, speech module 46 performs automatic speech recognition to determine words / phrases spoken to form the basis of one or more usable and storable preferences) and send the text information to the offboard source via the communication network (¶32, communication module 42 enables preference files to be passed out of system 12).
Here, the established function of Krishnan teaches that a preference file stored by systems (¶24; see further ¶30, memory 34 of system 12 stores preference files 40 where a preference file 40 may contain information characterizing one or more preferences corresponding to a human occupant) comprises (1) speech command issued by human (¶23, first human occupant issued a speech command communicating a particular preference), (2) text interpreted from the speech command (¶34, speech module 46 recognizes commands using automatic speech recognition into words or phrases spoken by occupants and form the basis of usable and storable preferences), and (3) intentions interpreted from the speech command (¶34, speech module 46 understands commands using natural language understanding to properly interpret words or phrases spoken by the occupants and form the basis of usable and storable preferences). 
Krishnan does not teach additionally send the text information to the call center via the communication network. 
Gailey suggested that natural language processing could fail to recognize the context or intent of a consumer’s request (Col 20, Rows 48-50). That is, in the case of Krishnan’s speech module 46’s automatic speech recognition successfully interpreted the speech request into text but natural language understanding failed to recognize the context or intent of the speech request (i.e., a scenario taught by Gailey, Col 20, Rows 41-50), a corresponding preference file according to Krishnan’s established function / known method would only store (1) the speech request communicating the particular preference and (2) automatic speech recognition interpretation of the speech request into text. 
When implementing the teaching to forward the request to failure application 110 / call center from Gailey (Col 20, Rows 48-50), the predictable result is to forward the established / known preference file of Krishnan storing (1) the speech request and (2) the automatic speech recognition interpretation of the speech request (i.e., text information) minus (3) the natural language understanding interpretation of the speech request to the call center via the communication network of Krishnan.   
As previously noted, it would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify the established function / known communication network infrastructure of Krishnan (Fig. 1, using network 30 to communicate stored user preference files 40 to computer system 26) and known method of storable preference containing the speech request and its textual interpretation (which form the basis of the storable preference per ¶34) by forwarding the storable preference containing speech request to a call center via the communication network when no response can be provided in order to connect the user to an operator that will fulfill the user’s request (Gailey, Col 19, Rows 60-65). 
Since claims 18-19 and 24 merely require sending the text information to the call center via the communication network without additional limitation regarding what the call center does with the text information, the teachings of Krishnan and Gailey are sufficient to meet the limitations. Nevertheless, one possible utility of sending the text information to the call enter was taught by Colson. 
For example, Colson teaches an interactive voice response system for performing speech based human machine interaction to obtain a speech of a user (¶16, a user of IVR can be asked for discoursive input including free form speech) and determining whether the system could provide a response to the speech of the user (Fig. 2, ¶36, step 250, determine the ability of the IVR system to automatically handle a caller’s request);
if the system cannot provide a response to the speech of the user (¶36, in a determination where the IVR system lacks the ability to automatically handle the caller’s request, proceed to step 260 via “yes” branch from step 250 of Fig. 2): generating text information according to the speech (¶19, transcription server 120 performed speech recognition operations upon digital recording 157 comprising discoursive input between the IVR system and a caller; ¶38, generate a copy of the transcription for a human agent); and sending the text information to a call center (¶38, provide the human agent with the copy of the transcription) where the textual transcript is presented to the human agent to expedite the telephone session and key data fields of a call center application that are necessarily recorded can be filled in automatically (¶16).  
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify the established function / known method of Krishnan storable preference containing ASR text information (which form the basis of the storable preference per ¶34) to: if no response can be generated (i.e., computer system 12 does not have the ability to automatically handle vehicle occupant’s speech request), generate and forward a copy of the storable preference containing ASR text of the speech request to a call center in order to connect the vehicle occupant to a call center human agent and provide the agent with substantial information including textual transcription that is necessary to assist the human occupant (Colson, ¶7). 
Regarding Claim 25, Krishnan discloses analyzing the text information using natural language understanding (¶34, perform automatic speech recognition of occupant voice commands / requests into words or phrases and then perform natural language understanding to properly interpret the speech commands or requests).
Krishnan does not teach highlighting at least a portion of the text information based on the analysis prior to sending the text information to the call center.
Colson teaches performing natural language analysis of speech recognition text information (¶16, using voice recognition to convert speech input into textual transcript; ¶23, content analyzer 135 accepts the textual transcription to extract contextual meaning by examining key words and phrases where extracted keywords can be highlighted within transcription content message) and highlighting at least a portion of the text information based on the analysis (¶23 and ¶30, identified keywords and phrases can be highlighted within both the summary of the content and the textual transcription itself) prior to sending the text information to the call center (¶¶30-31 in view of Fig. 1, content analyzer 135 can place the transcription content into content data store 145 for utilization by call center application 140 where a coordination processor 115 can transfer a copy of the textual transcription 160 to a service agent computer system). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify the established function / known method of Krishnan to perform natural language understanding in accordance to Colson’s content analyzer to extract contextual meaning by examining keywords and highlighting at least a portion of the text information / transcription corresponding to the keywords prior to sending the text information to the call center in order to connect the vehicle occupant to a call center human agent and provide the agent with substantial information including textual transcription that is necessary to assist the human occupant (Colson, ¶7).
Claims 20-22 and 26 are rejected under 35 USC 103(a) as being unpatentable over Krishnan et al. (US 2018/0194366 A1) in view of Colson et al. (US 2004/0218751 A1).
Regarding Claims 20 and 22, Krishnan discloses a data processing device for performing speech-based human machine interaction (HMI) (Fig. 2, computer system 12 in autonomous vehicle 10), comprising: 
a processor (Fig. 2, processor 32); 
a memory in communication with the processor, the memory storing a plurality of instructions executable by the processor to cause the data processing device to (Fig. 2, memory 34 with software 54): 
obtain a speech of a user (¶29, user interface 36 with microphone to enable user to orally control one or more settings to customize autonomous driving experience by issuing one or more commands / requests using his/her voice); 
determine whether a response to the speech of the user can be generated (¶34, a speech module 46 enables system 12 to recognize and understanding commands and requests using automatic speech recognition and natural language understanding; ¶41, determine whether any preferences presently derived from one or more speech commands exist and whether the one or more applicable preferences can be implemented);
generating text information according to the speech (¶34, speech module 46 leverages automatic speech recognition capability to properly interpret speech requests and form the basis of one or more usable and storable preference); and
sending the text information to a computer system located off-board over a communication network (¶23, information characterizing one or more preferences of human occupant is passed from autonomous vehicle 10a to computer system 26 connected to network 30). 
Krishnan does not teach when the response to the speech of the user cannot be generated, subsequently generating the text information according to the speech and sending the text information to a call center via the communication network.
Colson teaches an interactive voice response system for performing speech based human machine interaction to obtain a speech of a user (¶16, a user of IVR can be asked for discoursive input including free form speech) and determining a response to the speech of the user cannot be generated (Fig. 2, ¶36, step 250, determine to contact a human agent base on the ability of the IVR system to automatically handle a caller’s request; i.e., the determination is binary, either the IVR is able to handle the caller’s request or the IVR is unable to handle the caller’s request (i.e., a response to the speech of the user cannot be generated)), subsequently generating text information according to the speech and sending the text information to a call center via a communication network (¶38, generate a copy of the transcription and contextually extracted information in order to provide a selected human agent with the copy of the transcription and contextually extracted information).  
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify the established function / known method of Krishnan storable preference containing ASR text information (which form the basis of the storable preference per ¶34) to: if no response can be generated (i.e., computer system 12 does not have the ability to automatically handle vehicle occupant’s speech request), subsequently generate and forward a copy of the storable preference containing ASR text of the speech request to a call center via the communication network in order to connect the vehicle occupant to a call center human agent and provide the agent with substantial information including textual transcription that is necessary to assist the human occupant (Colson, ¶7). 
Regarding Claim 21, Colson modified the established function / known method of Krishnan (¶¶21-22, sending selected information into a cellular telephone network) to disclose establishing a phone call between the user and the call center (Colson, ¶36 and ¶38, step 250 human agent should be contacted because IVR lacked the ability to automatically handle a caller’s request -> yes -> step 260, select human agent and provide agent with transcription and establish a telephony connection between the caller and the selected human agent).  Regarding Claim 25, Krishnan discloses analyzing the text information using natural language understanding (¶34, perform automatic speech recognition of occupant voice commands / requests into words or phrases and then perform natural language understanding to properly interpret the speech commands or requests).
Krishnan does not teach highlighting at least a portion of the text information based on the analysis prior to sending the text information to the call center.
Colson teaches performing natural language analysis of speech recognition text information (¶16, using voice recognition to convert speech input into textual transcript; ¶23, content analyzer 135 accepts the textual transcription to extract contextual meaning by examining key words and phrases where extracted keywords can be highlighted within transcription content message) and highlighting at least a portion of the text information based on the analysis (¶23 and ¶30, identified keywords and phrases can be highlighted within both the summary of the content and the textual transcription itself) prior to sending the text information to the call center (¶¶30-31 in view of Fig. 1, content analyzer 135 can place the transcription content into content data store 145 for utilization by call center application 140 where a coordination processor 115 can transfer a copy of the textual transcription 160 to a service agent computer system). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify the established function / known method of Krishnan to perform natural language understanding in accordance to Colson’s content analyzer to extract contextual meaning by examining keywords and highlighting at least a portion of the text information / transcription corresponding to the keywords prior to sending the text information to the call center in order to connect the vehicle occupant to a call center human agent and provide the agent with substantial information including textual transcription that is necessary to assist the human occupant (Colson, ¶7).
Claim 23 is rejected under 35 USC 103(a) as being unpatentable over Krishnan et al. (US 2018/0194366 A1) in view of Colson et al. (US 2004/0218751 A1) as applied to claim 20, in further view of Gailey et al. (US 7412260 B2).
Regarding Claim 23, Krishnan discloses wherein the memory further comprises instructions to cause the data processing device to: 
storing the speech of the user (¶34, speech module 46 may enable one or more speech commands / requests to form the basis of one or more usable and storable preferences); and 
additionally sending the speech to the offboard source via the communication network (¶32, communication module 42 enable preference files to be passed into or out of system 12). 
Gailey, if speech request cannot be properly interpreted / understood, forward operator message containing the speech request / voice call to call center for connection to an operator (Col 20, Rows 4-12 and Rows 37-40, if voice recognition server 24 fails to recognize the words contained in the voice signal, then forward the request to a request failure application 110 (i.e., create an operator message and forward the operator message and the call to operator routing system / call center for completion at step 116); see also Claims 19, 24, 28 of Gailey, which defined operator message to include voice based request / user speech).
As previously noted regarding claims 1 and 14, it would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify the established function / known communication network infrastructure of Krishnan (Fig. 1, using network 30 to communicate stored user preference files 40 to computer system 26) and known method of storable preference containing the speech (which form the basis of the storable preference per ¶34) by forwarding the storable preference containing speech  to the call center via the communication network when no response can be provided in order to connect the user to an operator that will fulfill the user’s request (Gailey, Col 19, Rows 60-65). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        10/20/2022